Grant, J.
{after stating the facts). «No question is or can be raised but that all electors of the county were as well informed of the time, place, and manner of the election, and of the issue involved, as they would have been if the first publication had been four days earlier. Probably no issue before the people was ever more fully discussed and more thoroughly understood by the electors. The answer of the respondent shows that there were but few of the electors of the county who did not vote on the *397question, and that those voting in the affirmative constituted a majority of all the qualified voters of the county. The answer of the respondent avers that those voting in the affirmative constituted a majority of all the qualified voters of the county. An examination of previous elections, and of the one now in controversy on State and local offices, establishes beyond doubt the truth of the assertion. It is not questioned in the relator’s brief, and, as the case is heard upon pleadings, the answer must be taken as true. The majority in favor of prohibition was 1,583. No fraud is charged.
If such an election is to be held invalid, and the decisive will of the people thwarted by the mistake of the county clerk in failing to publish the notice for the exact time, it must be because the rules of law are so inexorable that they will never tolerate a harmless error or mistake of a ministerial officer. Probably no case can be found in the books which shows a wider publicity, a more thorough and open discussion, and a more complete knowledge of the issue to be voted upon. A canvass was made in every township to secure the requisite number of petitioners, the requisite petitions were obtained, were presented to the board of supervisors. That board, more than five months preceding the election, duly made proclamation that the requisite number of petitions had been filed, and that the proposition would be voted upon at the next general election to be held on April 5th. This proclamation was duly spread upon the public records of the board of supervisors, and the record thereof published in the newspapers of the county. There were but few, if any, electors who did not vote upon the proposition. There is no showing or claim that any voter in the county did not understand the issue and was not afforded an opportunity to vote. A ministerial officer — the county clerk — failed in his duty to publish the first notice within the exact time required by the statute. It must be conceded that a four days’ earlier notice would have been of no benefit to the electors. A technical violation on the part of a ministerial officer is *398the sole ground for setting áside the deliberate decision of the people of a county, after the fullest and freest discussion possible.
We choose to rest our decision in this case upon the fact that a strict compliance with the law as to notice would . have made no difference with the result of the election, inasmuch as a majority of all the voters of the county voted for prohibition. Under such circumstances, omissions of duty by ministerial officers in giving notice will not invalidate the election. Seymour v. City of Tacoma, 6 Wash. 427 (33 Pac. 1059); State v. Doherty, 16 Wash. 382 (47 Pac. 958, 58 Am. St. Rep. 39); Irvin v. Gregory, 86 Ga. 605 (13 S. E. 120). See, also, People v. Village of Highland Park, 88 Mich. 653 (50 N. W. 660); Dishon v. Smith, 10 Iowa, 212.
The petition will therefore be dismissed, with costs.
Montgomery, Ostrander, Hooker, and Moore, JJ., concurred.